DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
This Office Action is responsive to the amendment filed 10/03/2022 (“Amendment”). Claims 1-6, 8-13, 15-19, and 28 are currently under consideration. The Office acknowledges the amendments to claims 1, 8, 12, 13, 17, and 18 (it being noted that claims 12, 13, 17, and 18 were mistakenly recited as “Original”), as well as the cancellation of claims 7 and 14 and the addition of new claim 28. Claims 20-27 remain withdrawn.
The objection(s) to the drawings, specification, and/or claims, the interpretation(s) under 35 USC 112(f), and/or the rejection(s) under 35 USC 101 and/or 35 USC 112 not reproduced below has/have been withdrawn in view of the corresponding amendments. Specifically, the amendments with respect to the drawing and claim objections are persuasive, and the objections are accordingly withdrawn. The amendments with respect to the interpretations under 35 USC 112(f) are persuasive, and the interpretations are accordingly withdrawn for all claims except claim 28. The amendments with respect to the rejections under 35 USC 112(b) and 112(d) are persuasive, and the rejections are accordingly withdrawn. New rejections under 35 USC 112(a) and 112(b) are added. New claim objections are added.

Information Disclosure Statement
Applicant is reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this application.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1 is objected to because of the following informalities: there should be an “and” at the end of lines 8 and 15, and the recitation of “frequency sampling” in line 15 should be changed to --sampling frequency--.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processing unit” in claim 28.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (see ¶ 00127 of the specification as filed).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-13, 15-19, and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 28, they introduce the phrase “absolute volume,” which has not been used anywhere in the disclosure. This phrase is therefore new matter. “Volume” and “tidal volume” are not the same as “absolute volume.”
Claims 2-6, 8-13, 15-19, and 28 are rejected because they depend on rejected claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 15-17, they directly or indirectly depend from a cancelled claim. Therefore, scope is unclear. For purposes of examination, claim 15 will be interpreted as depending from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 9, 11, 12, 15-18, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2010/2086546 (“Tobola”) in view of US Patent Application Publication 2008/0183095 (“Austin”), US Patent Application Publication 2017/0093361 (“Grosjean”), and US Patent Application Publication 2006/0045126 (“Klahn”).
Regarding claim 1, Tobola teaches [a] wearable system for extracting physiological parameters of a person by measuring at least one plethysmographic signal (¶¶s 0014 and 0017 describe the measurement of a change in volume of an organ or body part), the system comprising: a wearable garment configured to fit a body portion of the person (Fig. 5); at least one wire supported by or embedded into the garment, each wire configured to form a loop around the body portion when the person wears the garment for measuring a plethysmographic signal (Fig. 5, electric conductors 52 and 54); an electronic device supported by or fixed on the garment and including a Colpitts oscillator connected to each wire loop (Fig. 5, evaluation electronics 16, described in ¶ 0054 as having a Colpitts oscillator - also see ¶ 0041); … wherein the oscillator is configured to extract the plethysmographic signal measured by each wire (¶¶s 0041, 0042) …, the electronic device converting analog information measured by the oscillator into digital analyzable information (¶ 0059); … the [] plethysmographic signal being used to calculate an absolute volume of the body portion of the person over a period of time (as above, ¶¶s 0014 and 0017 describe the measurement of a change in volume of an organ or body part).
Tobola does not appear to explicitly teach extracting the signal at a predetermined frequency. 
Austin teaches a tunable oscillator base frequency within the range of e.g. 10 kHz and 10 GHz, and typically within a range of between about 2 MHz and about 5 MHz (¶ 0062). Austin further teaches that this frequency can be configured as desired or convenient, including in the case of a Colpitts oscillator (¶¶s 0062, 0063). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a Colpitts oscillator with an optimal frequency band in the specified range (1.5 MHz to 15 MHz), for the purpose of minimizing interference with other devices commonly found in residential or commercial settings (Austin: ¶ 0062). Additionally, the particular frequency or frequency band is a results-effective variable, as shown in Austin (¶ 0062), and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges through routine experimentation is not inventive (choosing a particular frequency in e.g. the 10 kHz to 10 GHz band as described in Austin). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Tobola-Austin does not appear to explicitly teach a temperature sensor configured to measure temperature of the electronic device, wherein the measured temperature of the electronic device is used to calculate a corrected plethysmographic signal from the extracted plethysmographic signal.
Grosjean teaches improving the frequency stability of an oscillator system by obtaining a temperature measurement and applying a correction to the oscillator system frequency based on the temperature (¶ 0103 - also see Fig. 4I, temperature sensor 305).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a temperature sensor into the device of the combination, as in Grosjean, for the purpose of using its temperature measurement to calculate a corrected plethysmographic signal (Grosjean: ¶ 0103, correcting the oscillator system). This corrected signal would then have been obvious to use for the volume calculation of Tobola to make the volume calculation more accurate.
Tobola-Austin-Grosjean does not appear to explicitly teach wherein the oscillator is configured to be turned on and off a plurality of times per second according to a frequency sampling.
Klahn teaches adaptively selecting oscillator frequencies and sampling frequencies (¶ 0013).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cycle the oscillator of Tobola on and off based on a desired sampling frequency, as in Klahn, thereby minimizing the sampling frequency for the purpose of reducing power consumption of the ADC of the evaluation electronics 16 of Tobola (Klahn: ¶ 0013; Tobola: ¶ 0059). It also would have been obvious to choose a sampling frequency larger than 1 Hz, for the purpose of making the desired measure (e.g. respiratory rate, which is close to the 1 Hz frequency) more detectable.
Regarding claim 2, Tobola-Austin-Grosjean-Klahn teaches all the features with respect to claim 1, as outlined above. Tobola-Austin-Grosjean-Klahn further teaches at least one connector embedded into the wearable garment for connecting the oscillator to each wire loop (Tobola: e.g. line ends 12-A and 12-B, shown in Fig. 4, having comparable components in Fig. 5 - also see e.g. ¶ 0005, describing the electrical conductors as integrable into the garment, and see ¶ 0035).
Regarding claim 3, Tobola-Austin-Grosjean-Klahn teaches all the features with respect to claim 1, as outlined above. Tobola-Austin-Grosjean-Klahn further teaches wherein the wearable garment comprises at least one guiding portion embedded into the garment, each guiding portion comprising a cavity to receive and maintain one of said at least one wire in a predetermined position around the body portion (Tobola: ¶¶s 00140016 describe simply pulling the garment on, indicating that the wires are secured in the garment by a particular stitching and cavity- also see ¶ 0018, describing the conductors or fibers being woven and integrated into the garment).
Regarding claim 4, Tobola-Austin-Grosjean-Klahn teaches all the features with respect to claim 1, as outlined above. Tobola-Austin-Grosjean-Klahn further teaches wherein the body portion is the torso of the person wearing the wearable garment (Tobola: ¶ 0008), the system then comprising a first loop of said wires configured to be placed around a thoracic section of the torso and a second loop of said wires configured to be placed around an abdominal section of the person (Tobola: Fig. 5); the first and second loops being configured to measure a breathing frequency and/or a frequency change of the person (Tobola: ¶ 0017).
Regarding claim 5, Tobola-Austin-Grosjean-Klahn teaches all the features with respect to claim 1, as outlined above. Tobola-Austin-Grosjean-Klahn further teaches wherein each wire loop is constructed using a conductive material in a configuration that makes the wearable garment extensible (Tobola: ¶ 0050, describing electrical conductors 52 and 54 as being elastic, which ¶ 0005 indicates enables them to capture e.g. respiratory movement, thereby indicating that the garment is extensible - also see ¶ 0051).
Regarding claim 6, Tobola-Austin-Grosjean-Klahn teaches all the features with respect to claim 1, as outlined above. Tobola-Austin-Grosjean-Klahn further teaches a power source for powering the oscillator and the electronic device (Tobola: ¶ 0036).
Regarding claim 8, Tobola-Austin-Grosjean-Klahn teaches all the features with respect to claim 1, as outlined above. Tobola-Austin-Grosjean-Klahn further teaches wherein the electronic device comprises a central processing unit (CPU) configured to execute instructions (interpreted under 35 USC 112(f) as a CPU and related DSP components, for example an analog to digital converter (see Fig. 2), and equivalents thereof) for converting analog information into digital information by applying at least one algorithm to analyze the information (Tobola: ¶¶s 0059, 0052).
Regarding claim 9, Tobola-Austin-Grosjean-Klahn teaches all the features with respect to claim 1, as outlined above. Tobola-Austin-Grosjean-Klahn further teaches wherein the electronic device is in communication with a smart phone or a computer using a wireless connection (Tobola: ¶ 0061).
Regarding claim 11, Tobola-Austin-Grosjean-Klahn teaches all the features with respect to claim 1, as outlined above. Tobola-Austin-Grosjean-Klahn further teaches wherein the physiological parameters extracted by the system are one or more breathing metrics selected from the group consisting of respiratory rate, tidal volume, minute ventilation and fractional inspiratory time (Tobola: ¶ 0017 describes breathing frequency, breathing depth, breathing volume, etc.).
Regarding claim 12, Tobola-Austin-Grosjean-Klahn teaches all the features with respect to claim 1, as outlined above. Tobola does not appear to explicitly teach one or more sensors to measure one or more metrics to detect and characterize physical conditions selected from the group consisting of talking, laughing, crying, hiccups, coughing, asthma, apnea, sleep apnea, stress related apnea, relaxation exercise, breathing cycle symmetry, and pulmonary diseases.
Austin teaches using a belt-like wearable garment to detect and characterize e.g. apnea (Abstract. Also see Fig. 5A, the portion of breathing detector 500 not including sensor osc 504).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the system of the combination to detect apnea, as in Austin, for the purpose of improving patient monitoring by detecting and warning about potentially dangerous conditions (Austin: Abstract).
Regarding claim 15, Tobola-Austin-Grosjean-Klahn teaches all the features with respect to claim 14, as outlined above. Tobola-Austin-Grosjean-Klahn further teaches the Colpitts oscillator having an optimal frequency band from 1 MHz to 15 MHz for extracting the plethysmographic signal (as above, Austin teaches a tunable oscillator base frequency within the range of e.g. 10 kHz and 10 GHz, and typically within a range of between about 2 MHz and about 5 MHz (¶ 0062). Austin further teaches that this frequency can be configured as desired or convenient, including in the case of a Colpitts oscillator (¶¶s 0062, 0063). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a Colpitts oscillator with an optimal frequency band in the specified range (1 MHz to 15 MHz), for the purpose of minimizing interference with other devices commonly found in residential or commercial settings (Austin: ¶ 0062)).
Regarding claims 16 and 17, Tobola-Austin-Grosjean-Klahn teaches all the features with respect to claim 15, as outlined above. Tobola does not appear to explicitly teach wherein the frequency of the Colpitts oscillator is about 4.3 MHz or about 5.4 MHz.
Austin teaches a tunable oscillator base frequency within the range of e.g. 10 kHz and 10 GHz, and typically within a range of between about 2 MHz and about 5 MHz (¶ 0062). Austin further teaches that this frequency can be configured as desired or convenient, including in the case of a Colpitts oscillator (¶¶s 0062, 0063).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a Colpitts oscillator with an optimal frequency band as specified, for the purpose of minimizing interference with other devices commonly found in residential or commercial settings (Austin: ¶ 0062). Additionally, the particular frequency or frequency band is a results-effective variable, as shown in Austin, and it has been held that where the general conditions of a claim are disclosed in the prior art (Austin), discovering the optimum or workable ranges through routine experimentation is not inventive (choosing a particular frequency in e.g. the 10 kHz to 10 GHz band as described in Austin). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 18, Tobola-Austin-Grosjean-Klahn teaches all the features with respect to claim 1, as outlined above. Tobola-Austin-Grosjean-Klahn further teaches the at least one wire being selected from wires having an inductance varying between 76 nH and 4.4 μH (Austin: ¶ 0054, its inducting wire can have an inductance ranging from one to about four microhenrys when stretched and contracted. It would have been obvious to use an inducting wire with an inductance varying between 76 nH and 4.4 μH in the combination, as taught by Austin, for the purpose of achieving desired measures of inductance to accommodate particular variable inductance sensors (Austin: ¶ 0054). Additionally, the particular range in which the inductance of the wire varies is a results-effective variable, as shown in Austin (¶ 0054), and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges through routine experimentation is not inventive (choosing the inductance range of the wire based on the number of turns and length of the coil as described in Austin)).
Regarding claim 28, Tobola-Austin-Grosjean-Klahn teaches all the features with respect to claim 1, as outlined above. Tobola-Austin-Grosjean-Klahn further teaches the electronic device being in communication with an external processing unit for the calculation of the absolute volume of the person (Tobola: Fig. 1, evaluation electronics 16 have a wireless output capability, as also described in e.g. ¶¶s 0034 and 0052; Austin: ¶ 0043 teaches a base unit 110 having a processor 114 for analyzing data received from a breathing detector 108 that includes inductance sensors 106A and 106B. It would have been obvious to wirelessly transmit the data obtained by Tobola to e.g. a base unit having a processor, as in Austin, for the purpose of conserving power at Tobola’s evaluation electronics 16 (which require an energy supply as described in ¶¶s 0035 and 0036) by performing analysis/calculation elsewhere, thereby extending how long the device (which is mobile) can be used without charging).

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tobola-Austin-Grosjean-Klahn in view of International Patent Application Publication WO 2013/134856 (“Fournier”).
Regarding claim 10, Tobola-Austin-Grosjean-Klahn teaches all the features with respect to claim 1, as outlined above. Tobola-Austin-Grosjean-Klahn does not appear to explicitly teach at least one sensor for measuring body temperature, blood pressure and/or heart beat frequency.
Fournier teaches a washable intelligent garment having e.g. a skin temperature sensor thereon (Fig. 14, ¶ 0042).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a body temperature sensor into the combination, as in Fournier, for the purpose of gathering additional diagnostic data to thereby improve patient monitoring.
Regarding claim 13, Tobola-Austin-Grosjean-Klahn teaches all the features with respect to claim 1, as outlined above. Tobola-Austin-Grosjean-Klahn does not appear to explicitly teach one or more sensors to measure one or more metrics to detect and characterize heart activities selected from the group consisting of heart rate, body movements and body activities.
Fournier teaches a comparable wearable system including one or more sensors to measure e.g. heart rate metrics to characterize heart rate (Figs. 12 and 13).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate additional sensors into the system to detect additional physiological data, for the purpose of enabling more comprehensive monitoring of the patient.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tobola-Austin-Grosjean-Klahn in view of US Patent Application Publication 2011/0087096 (“Behar”).
Regarding claim 19, Tobola-Austin-Grosjean-Klahn teaches all the features with respect to claim 1, as outlined above. Tobola-Austin-Grosjean-Klahn does not appear to explicitly teach the temperature sensor having a precision of about 0.1 degrees Celsius.
Behar teaches temperature sensors that have a precision of 0.1 degrees Celsius (¶ 0082).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a temperature sensor like the sensor of Behar in the combination, for the purpose of obtaining more accurate and precise results (Behar: ¶ 0082).

Response to Arguments
Applicant’s arguments filed 10/03/2022 have been fully considered. The arguments with respect to the rejections under 35 USC 103 are not persuasive (e.g. with respect to the previous rejection of claim 7). Klahn teaches an oscillator similar to the claimed Colpitts oscillator, having a variable sampling frequency for conserving power. The motivation for combination is found in Klahn (¶ 0013). As noted above, Tobola already describes the calculation of a volume of a body portion of a person. Regarding Grosjean, it is maintained that applying a temperature correction to the oscillator system frequency (¶ 0103) results in a corrected plethysmographic signal in the combination. Note that calculating a corrected oscillation frequency is also what is described in Applicant’s own specification as filed at ¶ 00129.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Therefore, all claims remain rejected in light of the prior art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408)918-7617. The examiner can normally be reached Monday - Friday 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREY SHOSTAK/Primary Examiner, Art Unit 3791